Name: Commission Regulation (EC) No 2107/1999 of 4 October 1999 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  Europe;  agricultural activity;  fisheries;  foodstuff;  agricultural structures and production;  marketing
 Date Published: nan

 Avis juridique important|31999R2107Commission Regulation (EC) No 2107/1999 of 4 October 1999 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 258 , 05/10/1999 P. 0003 - 0004COMMISSION REGULATION (EC) No 2107/1999of 4 October 1999supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 1068/97(2), and in particular Article 6(3) and (4) thereof,Whereas:(1) Under Article 5 of Regulation (EEC) No 2081/92, Ireland, Spain and Italy have sent the Commission applications for the registration of names as designations of origin or geographical indications;(2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof;(3) Several statements of objection have been received by the Commission under Article 7 of that Regulation in respect of the name "Imokilly Regato", following its publication in the Official Journal of the European Communities(3). Clarification has been received of the points raised in the objections and the Member States concerned find this satisfactory. No statements of objection have been submitted under that Article in respect of the other names following their publication in the Official Journal of the European Communities(4);(4) The names should therefore be entered in the "Register of protected designations of origin and protected geographical indications" and hence be protected throughout the Community as protected designations of origin or protected geographical indications;(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(5), as last amended by Regulation (EC) No 1645/1999(6),HAS ADOPTED THIS REGULATION:Article 1The names in the Annex hereto are added to the Annex to Regulation (EC) No 2400/96 and entered as protected designations of origin (PDO) or protected geographical indications (PGI) in the "Register of protected designations of origin and protected geographical indications" provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 156, 13.6.1997, p. 10.(3) OJ C 343, 11.11.1998, p. 5.(4) OJ C 343, 11.11.1998, p. 3; OJ C 405, 24.12.1998, p. 7; OJ C 4, 7.1.1999, p. 5.(5) OJ L 327, 18.12.1996, p. 11.(6) OJ L 195, 28.7.1999, p. 7.ANNEXPRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONFresh meatSPAINLechazo de Castilla y LeÃ ³n (PGI)CheesesIRELANDImokilly Regato (PDO)Oils and fatsOlive oilSPAINPriego de CÃ ³rdoba (PDO)Sierra MÃ ¡gina (PDO)ITALYLamezia (PDO)Fish, molluscs, fresh crustaceans and...-based productsIRELANDClare Island Salmon (PGI)